720 N.W.2d 745 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kris Edward THOMAS, Defendant-Appellant.
Docket Nos. 130093. COA No. 264096.
Supreme Court of Michigan.
September 14, 2006.
By order of April 26, 2006, the prosecuting attorney was directed to answer the application for leave to appeal the October 20, 2005 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.